Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 8, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158960(53)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JAMES P. PAGE and RUSSELL DAVIS LEWIS,                                                               Elizabeth T. Clement
             Plaintiffs-Appellants,                                                                    Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158960
  v                                                                 COA: 339008
                                                                    Wayne CC: 15-000669-CZ
  CITY OF WYANDOTTE, MAYOR OF THE
  CITY OF WYANDOTTE, and CITY COUNCIL
  OF THE CITY OF WYANDOTTE,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of defendants-appellees to extend the time
  for filing their answer is GRANTED. The answer submitted on March 4, 2019, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 8, 2019

                                                                               Clerk